ING VUL-ECV (333-149870) 2013 485(b) EDGAR FILINGS ING VUL-CV A FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Is issued by Security Life of Denver Insurance Company. Is returnable by you during the right to examine period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the Separate Account and the Guaranteed Interest Division, based on your instructions. Are subject to specified fees and charges. The Policy’s Account Value Is the sum of your values in the Separate Account, Guaranteed Interest Division and Loan Division. Has no guaranteed minimum value for amounts in the Separate Account. The value varies with the value of the Subaccounts you select. Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest Division. Is subject to specified fees and charges including possible surrender charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus the Account Value or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Are equal to the Total Death Benefit minus any outstanding Loan Amount, any unpaid fees and charges and any accelerated benefit lien assessed under the terms of the Accelerated Benefit Rider. See Accelerated Benefit Rider, page 53, for further information about the effect of any accelerated benefit lien upon the Death Benefit Proceeds. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy , page 87 , for further information about the amount of compensation we pay. Fund Managers Mutual funds managed by the following investment managers are available through the policy: AJO, L.P. BAMCO, Inc. BlackRock Advisors, LLC BlackRock International Limited BlackRock Investment Management, LLC Capital Research and Management Company SM CBRE Clarion Securities LLC Columbia Management Investment Advisers, LLC Dimensional Fund Advisors LP Directed Services LLC DSM Capital Partners LLC Fidelity Management & Research Company FMR Co., Inc. Franklin Mutual Advisers, LLC Frontier Capital Management Company, LLC ING Investment Management Co. LLC Invesco Advisers, Inc. J.P. Morgan Investment Management Inc. M Financial Investment Advisers, Inc. Marsico Capital Management, LLC Massachusetts Financial Services Company Neuberger Berman, LLC Neuberger Berman Management LLC Northern Cross, LLC OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. Templeton Investment Counsel, LLC The London Company This prospectus describes what you should know before purchasing the ING VUL-CV variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the mutual funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the Federal Deposit Insurance Corporation (“FDIC”), the Federal Reserve Board or any other government agency. The date of this prospectus is May 1, 2013. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 69 The Policy’s Features and Benefits 3 TAX CONSIDERATIONS 71 Factors You Should Consider Before Tax Status of the Company 72 Purchasing a Policy 6 Tax Status of the Policy 72 Fees and Charges 8 Diversification and Investor Control Requirements 73 THE COMPANY, THE SEPARATE Tax Treatment of Policy Death Benefits 73 ACCOUNT AND THE GUARANTEED Distributions Other than Death Benefits 74 INTEREST DIVISION 15 Other Tax Matters 76 Security Life of Denver Insurance Company 15 ADDITIONAL INFORMATION 79 The Investment Options 16 General Policy Provisions 79 DETAILED INFORMATION ABOUT Distribution of the Policy 87 THE POLICY 20 Legal Proceedings 90 Underwriting 21 Financial Statements 90 Purchasing a Policy 22 APPENDIX A A -1 Fees and Charges 27 APPENDIX B B 1 Death Benefits 36 APPENDIX C C -1 Additional Insurance Benefits 44 APPENDIX D D-1 Account Value 57 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 59 TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 57 Net Premium 3 Accumulation Unit 57 Net Surrender Value 5 Accumulation Unit Value 57 Policy Date 22 Base Death Benefit 1 Segment 37 Death Benefit Proceeds 43 Separate Account 16 Guaranteed Interest Division 20 Separate Account Value 57 Guaranteed Interest Division Value 20 Stated Death Benefit 4 Loan Amount 60 Subaccounts 17 Loan Division 59 Target Death Benefit 4 Loan Division Value 59 Total Death Benefit 47 Monthly Processing Date 29 Valuation Date 57 Net Account Value 7 Additionally, see Appendix D for a glossary of these and other important terms used throughout this prospectus. “Security Life,” “we,” “us,” “our” and the “company” refer to Security Life of Denver Insurance Company. “You” and “your” refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person’s lifetime. State Variations – State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to review a copy of the policy and riders for your particular state, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING VUL-CV 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policy’s Features and Benefits The Policy · This prospectus describes our standard ING VUL-CV variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary · If you apply and qualify, we may issue temporary insurance equal to the amount of the Insurance Target Death Benefit for which you applied. · The maximum amount of temporary insurance is $1,000,000.00, which includes other in-force See Temporary coverage you have with us. Insurance, page 26. · Temporary insurance may not be available in all states. Premium Payments · You choose when to pay and how much to pay. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient See Premium premiums may cause your policy to lapse without value. Payments, page 23. · You cannot pay additional premiums after age 121. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the “Net Premium”) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options · You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the “Separate Account”) and to our Guaranteed Interest Division. See The Investment · The Separate Account is one of our separate accounts and consists of Subaccounts that invest Options , page 16. in corresponding mutual funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding mutual fund. · Your Separate Account Value will vary with the investment performance of the mutual funds in which the Subaccounts invest and the charges we deduct from your Separate Account Value. · The Guaranteed Interest Division is part of our general account. · We credit interest of at least 3.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. Right to Examine · During the right to examine period you have the right to examine your policy and return it for Period a refund if you are not satisfied for any reason. · The right to examine period is generally ten days from your receipt of the policy, although certain states may allow more than ten days. The length of the right to examine period that See Right to Examine applies in your state will be stated in your policy. Period, page 26. · Generally, there are two types of right to examine refunds: > Some states require a return of all premium we have received; and > Other states require that we return your Account Value plus a refund of all fees and charges deducted. · The right to examine refund that applies in your state will be shown in your policy. · See Allocation of Net Premium, page 25, for details about how Net Premium will be allocated during the right to examine period. ING VUL-CV 3 Death Benefits · The Stated Death Benefit is the sum of the insurance coverage Segments under your policy and is shown in your Schedule. The Stated Death Benefit changes when there is an increase, See Death Benefits , decrease or a transaction that causes your policy to change. page 36. · The Target Death Benefit is an amount of death benefit coverage scheduled by you at issue and is subject to our approval. It may vary by year. If you do not have the Adjustable Term Insurance Rider, the Target Death Benefit in all years is the same as the Stated Death Benefit. · The Base Death Benefit is the death benefit of your policy and does not include additional death benefits provided by riders attached to your policy, if any. We calculate the Base Death Benefit according to one of the following three death benefit options available under your policy: > Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus your Account Value or your Account multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · The Total Death Benefit is equal to the Base Death Benefit, plus the death benefit from your Adjustable Term Insurance Rider, if any. · Death Benefit Proceeds are paid if your policy is in force when the insured person dies. · The Death Benefit Proceeds are equal to your Total Death Benefit minus any outstanding Loan Amount, any outstanding fees and charges incurred before the insured person’s death and any outstanding accelerated benefit lien including accrued lien interest. · Until age 121, the amount of the Death Benefit Proceeds will depend on which death benefit option is in effect when the insured person dies. · After age 121, your policy may continue pursuant to the continuation of coverage provision. For details about the changes that are made to your policy at age 121, see Continuation of Coverage, page 38 . · The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 44. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state, but the available riders may include: > The 20-Year/Age 65 Guaranteed Death Benefit Rider; > The Accelerated Benefit Rider; > The Additional Insured Rider; > The Adjustable Term Insurance Rider; > The Guaranteed Minimum Accumulation Benefit Rider; > The Lifetime Guarantee Death Benefit Rider; > The Overloan Lapse Protection Rider; > The Waiver of Cost of Insurance Rider; and > The Waiver of Specified Premium Rider. Transfers · You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to limits, conditions and See Transfers, page 61. restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 64. · There are certain restrictions on transfers from the Guaranteed Interest Division. · We do not charge for transfers. ING VUL-CV 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring Account Value to selected Programs Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a fund’s shares is high. It also helps to reduce the risk of investing too little when the price of a fund’s shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your Separate Account and Averaging, page 62. Guaranteed Interest Division values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 63. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policy’s Net Surrender Value. · Unless otherwise required by state law, a loan must be at least $100.00 and is generally See Loans, page 59. limited to your Net Surrender Value less the estimated periodic fees and charges to your next policy anniversary (or estimated periodic fees and charges for the next 13 months if you take a loan within the 30-day period before your next policy anniversary). · When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. · We credit amounts held in the Loan Division with interest at an annual rate no less than 3.00 %. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years one through five and at an annual rate of 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policy’s Death Benefit Proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policy’s Net Surrender Value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100.00 and may not exceed the amount which leaves your Net Surrender Value less than $500.00. See Partial · We charge a fee of $10.00 for each partial withdrawal. Withdrawals, · Partial withdrawals will reduce your Account Value and could cause your policy to lapse. page 67. · Partial withdrawals may reduce the amount of Stated Death Benefit (and consequently the Target Death Benefit) under your policy and may result in a surrender charge. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its Net Surrender Value at any time after the right to examine period while the insured person is alive. See Surrender, · Your Net Surrender Value is your Surrender Value minus any outstanding Loan Amount. page 69. · Your Surrender Value is your Account Value minus any applicable surrender charges. · Surrender charges apply for the first ten years of each Segment of Stated Death Benefit. The surrender charge rates shown are for the first Segment year. Surrender charge rates generally decline beginning by the fourth Segment year and reach zero beginning in the eleventh Segment year. · Surrender charge rates vary by the insured person’s age at the time each Stated Death Benefit is established and gender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. ING VUL-CV 5 Reinstatement · Before age 121 and within five years of lapse you may reinstate your policy and riders (other than the Guaranteed Death Benefit Riders or Guaranteed Minimum Accumulation Benefit See Reinstatement, Rider) if you did not surrender your policy and the insured person is alive and still insurable page 71. according to our normal underwriting rules for the applicable risk class and rating. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued but unpaid loan interest to the date of the lapse unless directed otherwise. · When we reinstate your policy we reinstate the surrender charges for the amount and time as if your policy had not lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policy’s investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the Subaccounts of the Separate Account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge may exceed the Account Value because the surrender charge may be more than the cumulative premiums minus policy fees and charges. See Fees and Charges , Therefore, you should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. page 27. · The policy’s fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe that the policy’s fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policy’s various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Investment Risk · You should evaluate the policy’s long-term investment potential and risks before purchasing a policy. See The Separate · For amounts you allocate to the Subaccounts of the Separate Account: Account, page 16. > Your values will fluctuate with the markets, interest rates and the performance of the underlying mutual funds; See The Guaranteed > You assume the risk that your values may decline or may not perform to your Interest Division, expectations; page 20. > Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; > Each fund has various investment risks, and some funds are riskier than others; > You should read each fund’s prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding Subaccount; and > There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the Guaranteed Interest Division: > Interest rates we declare will change over time, but not more frequently than every policy anniversary; and > You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. ING VUL-CV 6 Grace Period and · Your policy may enter the grace period and subsequently lapse (meaning your policy will Lapse terminate without value) if on any Monthly Processing Date: > A death benefit guarantee is not in effect; and See Lapse, page 70. > Your Net Account Value (meaning the Account Value minus any Loan Amount) is zero or less. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your Net Account Value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy, page 22. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a life See TAX insurance contract. We believe it is reasonable to conclude that the policy will qualify as a life insurance contract. CONSIDERATIONS, · Assuming the policy qualifies as a life insurance contract under current federal income tax page 71. law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: > Reduction in the amount of your insurance coverage; > Partial withdrawals; > Loans; > Surrender; > Lapse; and > Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for Stated Death Benefit coverage Policy , page 87. under the policy than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the appropriate usage of the Adjustable Term Insurance Rider for your particular situation. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better meet your needs. · Contact your agent/registered representative if you would like information about these other products. ING VUL-CV 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 28. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 9.00% of premium up to target premium and 6.00% of Charge premium payment. premium in excess of target premium in Segment year 1, and lower thereafter. Partial Withdrawal · When you take a partial · $ . Fee withdrawal. Surrender Charge 1 · During the first ten Range from Segment years when · $3.40 to $42.00 per $1,000.00 of Stated Death Benefit. you surrender your policy, decrease your Representative insured person Stated Death Benefit, · $20.00.00 per $1,000.00 of Stated Death Benefit. take a partial · The representative insured person is a male, age 40. withdrawal that · The rates shown for the representative insured person are decreases your Stated for the first policy year. Death Benefit or allow your policy to lapse. Excess Illustration · Each time you request · $ . Fee 2 an illustration after the first each policy year. 1 The surrender charge rates shown are for the first Segment year. Surrender charge rates generally decline beginning by the fourth Segment year and reach zero beginning in the eleventh Segment year. The rates vary based on the insured person’s age at the time each Segment of Stated Death Benefit is established and gender. The rates shown for the representative insured person are for the first policy year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 2 We do not currently assess this charge. ING VUL-CV 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the Monthly Processing Date, not including fund fees and expenses. See Periodic Fees and Charges, page 29. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 3 Cost of Insurance · On each Monthly Range from Charge 4 Processing Date. · $0.02 to $83.33 per $1,000.00 of net amount at risk. Representative insured person · $0.14 per $1,000.00 of net amount at risk for each Segment of your Stated Death Benefit. · The representative insured person is a male, age 40. · The rates shown for the representative insured person are for the first policy year. Mortality and · On each Monthly · 0.025% (0.30% annually) of Account Value invested in the Expense Risk Charge Processing Date. Separate Account. Policy Charge 5 · On each Monthly · $ . Processing Date. Administrative · On each Monthly Range from Charge 6 Processing Date. · $0.03 to $3.85 per $1,000.00 of Stated Death Benefit. Representative insured person · $0.11 per $1,000.00 of Stated Death Benefit. · The representative insured person is a male, age 40 in the super-preferred no tobacco risk class and fully underwritten. · The rates shown for the representative insured person are for the first policy year. Loan Interest Charge · Accrues daily but is due · 3.75% per annum of the amount held in the Loan Division in arrears on each policy in policy years 1–5. 7 anniversary. 3 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The cost of insurance rates vary based on policy duration and the insured person’s age, gender, underwriting type and risk class. Different rates will apply to each Segment of Stated Death Benefit. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The policy charge varies based on the amount of Stated Death Benefit, policy duration and underwriting type. See Policy Charge, page 31, for more detail about the policy charge rates. 6 The administrative charge rates vary based on the Segment duration and the insured person’s age, gender, underwriting type and risk class and generally decrease after the fifth and tenth Segment years. The rates shown for the representative insured person are for the first policy year. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Administrative Charge, page 32, for information about how the amount of the administrative charge is determined. 7 The guaranteed maximum loan interest charge after policy year five is 3.15%. ING VUL-CV 9 Rider Fees and Charges. The following tables describe the charges or costs associated with each of the rider benefits. See Rider Fees and Charges, page 32. 20-Year/Age 65 Guaranteed Death Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 20-Year/Age 65 · On each Monthly Range from Guaranteed Death Processing Date during · $0.001 to $0.02 per $1,000.00 of guaranteed coverage. Benefit Rider the guarantee period. Charge 9 Representative insured person · $0.004 per $1,000.00 of guaranteed coverage. · The representative insured person is age 40. · The rates shown for the representative insured person are for the first rider year. Accelerated Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Accelerated Benefit · On the date the · $300.00 per acceleration request. Rider Administrative acceleration request is Charge processed. Accelerated Benefit · Interest on the amount · The greater of: Lien Interest Charge of the lien accrues daily > The current yield on 90 day treasury bills; or and is added to the > The current maximum statutory adjustable policy loan amount of the lien. interest rate. Additional Insured Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Additional Insured · On each Monthly Range from Rider Charge 10 Processing Date. · $0.02 to $83.33 per $1,000.00 of rider benefit. Representative insured person · $0.07 per $1,000.00 of rider benefit. · The representative insured person is a female, age 35 in the no tobacco risk class. · The rates shown for the representative insured person are for the first rider year. 8 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 9 The rates for this rider vary based on the insured person’s age at issue. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 10 The rates for this rider vary based on the additional insured person’s age, gender and risk class and generally increase with age. The rates shown for the representative insured person are for the first rider year. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING VUL-CV 10 Rider Fees and Charges (continued). Adjustable Term Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 11 Adjustable Term · On each Monthly Range from Insurance Rider Cost Processing Date. · $0.02 to $83.33 per $1,000.00 of rider benefit. of Insurance Charge 12 Representative insured person · $0.17 per $1,000.00 rider benefit. · The representative insured person is a male, age 40. · The rates shown for the representative insured person are for the first rider year. Adjustable Term · o n each monthly Range from Insurance Rider processing date. · $0.01 to $2.73 per $1,000.00 of the difference between the Administrative Target Death Benefit and the Stated Death Benefit. Charge 13 Representative insured person · $0.06 per $1,000.00 rider benefit. · The representative insured person is a male, age 40 in the super-preferred no tobacco risk class and fully underwritten. · The rates shown for the representative insured person are for the first rider year. Guaranteed Minimum Accumulation Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 11 Guaranteed · On each Monthly · 0.10% (1.15% on an annual basis) of the minimum Minimum Processing Date during accumulation value. 14 Accumulation the guarantee period. Benefit Rider Charge 11 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 12 The rates for this rider vary based on rider duration and the insured person’s age, gender, underwriting type and risk class and generally increase each year. The rates shown for the representative insured person are for the first rider year. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 13 The rates for this rider vary based on rider duration and the insured person’s gender, underwriting type and risk class and generally decrease after the fifth and tenth rider years. The rates shown for the representative insured person are for the first rider year. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 14 The minimum accumulation value equals the sum of all premium payments we have received for the policy and attached riders minus all partial withdrawals and all fees and charges deducted from your Account Value (or that may have been waived under the provisions of the policy or another rider), with the result accrued at an annual interest rate that may vary by policy year. The monthly percentage shown has been rounded up to the nearest tenth of one percent and the actual percentage charged is lower than this rounded amount. See Guaranteed Minimum Accumulation Benefit Rider, page 50, for more detail about the features and benefits of and charge for this rider, (including the unrounded monthly amount of the charge). ING VUL-CV 11 Rider Fees and Charges (continued). Lifetime Guaranteed Death Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 15 Lifetime Death · On each Monthly Range from Benefit Guarantee Processing Date during · $0.02 to $0.06 per $1,000.00 of guaranteed coverage. Charge 16 the guarantee period. Representative insured person · $0.02 per $1,000.00 of guaranteed coverage. · The representative insured person is age 40. · The rates shown for the representative insured person are for the first rider year. Overloan Lapse Protection Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 15 Overloan Lapse · On the Monthly · 3.50% of the Account Value. 17 Protection Rider Processing Date on or next following the date we receive your request to exercise this rider’s benefit. Waiver of Cost of Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 15 Waiver of Cost of · On each Monthly Range from Insurance Rider Processing Date. · $3.82 to $19.48 per $100.00 of rider coverage. Charge 18 Representative insured person · $7.04 per $100.00 of rider coverage. · The representative insured person is age 35. · The rates shown for the representative insured person are for the first rider year. 15 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 16 The rates for this rider vary based on the insured person’s age at issue. The rates shown for the representative insured person are for the first rider year and they generally increase thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 17 The Account Value is equal to the sum of the value of amounts allocated to the Subaccounts of the Separate Account, amounts allocated to the Guaranteed Interest Division and any amounts set aside in the Loan Division. 18 The rates for this rider vary based on several factors that may include rider duration and the insured person’s age. Rates generally increase each year after the first rider year until age 59 and generally decrease thereafter. The rates shown for the representative insured person are for the first rider year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING VUL-CV 12 Rider Fees and Charges (continued). Waiver of Specified Premium Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 19 Waiver of Specified · o n each monthly Range from Premium Rider processing date. · $1.70 to $25.40 per $100.00 of rider coverage. Charge 20 Representative insured person · $2.20 per $100.00 of rider coverage. · The representative insured person is age 35 and fully underwritten. · The rates shown for the representative insured person are for the first rider year. Fund Fees and Expenses. The following table shows the minimum and maximum total annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a fund’s fees and expenses, review the fund’s prospectus. See also Fund Fees and Expenses, page 33. Minimum Maximum Total Annual Fund Expenses (deducted from fund assets) 21 % 1.26% Total annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees. Other expenses may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Distribution (12b-1) fees are used to finance any activity that is primarily intended to result in the sale of fund shares. If a fund is structured as a “fund of funds,” total annual fund expenses also include the fees associated with the funds in which it invests. Because of this a fund that is structured as a “fund of funds” may have higher fees and expenses than a fund that invests directly in debt and equity securities. For a list of the “fund of funds” available through the policy, see the chart of funds available through the Separate Account on page 17. 19 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 20 The rates for this rider vary based on various factors that may include the insured person’s age and/or underwriting type. Rates generally increase each year after the first rider year until age 59 and generally decrease thereafter. The rates shown for the representative insured person are for the first rider year, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 21 Some funds that are available through the policy have contractual arrangements to waive and/or reimburse certain fund fees and expenses. The minimum and maximum total annual fund expenses shown above do not reflect any of these waiver and/or reimbursement arrangements. ING VUL-CV 13 How the Policy Works ING VUL-CV 14 THE COMPANY, THE SEPARATE ACCOUNT AND THE GUARANTEED INTEREST DIVISION Security Life of Denver Insurance Company We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 8055 East Tufts Avenue, Suite 650, Denver, Colorado 80237. We are a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. ING is headquartered in Amsterdam, The Netherlands. Although we are an indirect subsidiary of ING, ING is not responsible for the obligations under the policy. The obligations under the policy are solely the responsibility of Security Life of Denver Insurance Company. Pursuant to an agreement with the European Commission (“EC”), ING has announced its intention to divest itself of ING U.S., Inc. and its subsidiaries, including the company (“ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. Under the agreement with the EC, ING is required to divest itself of at least 25 percent of ING U.S. by the end of 2013, more than 50 percent by the end of 2014 and 100 percent by the end of 2016. While all options for effecting the separation from ING remain open, ING has announced that the base case for this separation includes an initial public offering (“IPO”) of ING U.S., and in connection with the proposed IPO of its common stock ING U.S. filed a registration statement on Form S-1 with the SEC in November 2012, which was amended in January, March and April 2013. While the base case for the separation is an IPO, all options remain open and it is possible that ING’s divestment of ING U.S. may take place by means of a sale to a single buyer or group of buyers Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (“FINRA”), the Department of Labor and the Internal Revenue Service (“IRS”). For example, U.S. federal income tax law imposes certain requirements relating to product design, administration and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. See TAX CONSIDERATIONS, page 71, for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution and administration. Failure to meet any of these complex tax, securities or insurance requirements could subject the company to administrative penalties imposed by a particular governmental or self regulatory authority and ING VUL-CV 15 unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the company’s reputation, interrupt the company’s operations or adversely impact profitability. The Investment Options You may allocate your premium payments to any of the available investment options. These options include Subaccounts of the Separate Account and the Guaranteed Interest Division. The investment performance of a policy depends on the performance of the investment options you choose. The Separate Account We established Security Life Separate Account L1 on November 3, 1993, as one of our separate accounts under the laws of the State of Colorado. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended (“1940 Act”). We own all of the assets of the Separate Account and are obligated to pay all amounts due under a policy according to the terms of the policy. Income, gains and losses credited to, or charged against, the Separate Account reflect the investment experience of the Separate Account and not the investment experience of our other assets. Additionally, Colorado law provides that we cannot charge the Separate Account with liabilities arising out of any other business we may conduct. This means that if we ever became insolvent, the Separate Account assets will be used first to pay Separate Account policy claims. Only if Separate Account assets remain after these claims have been satisfied can these assets be used to pay owners of other policies and creditors. All guarantees and benefits provided under the policy that are not related to the Separate Account are subject to the claims paying ability of the company and our general account. The Separate Account is divided into Subaccounts. Each Subaccount invests in a corresponding mutual fund. When you allocate premium payments to a Subaccount, you acquire Accumulation Units of that Subaccount. You do not invest directly in or hold shares of the mutual funds when you allocate premium payments or Account Value to the Subaccounts of the Separate Account. Funds Available Through the Separate Account. The following chart lists the mutual funds that are currently available through the Separate Account. ING VUL-CV 16 Certain of these mutual funds are structured as “fund of funds.” A “fund of funds” may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. The “fund of funds” available through the policy are identified below. Funds Currently Available Through the Separate Account American Funds ® – Growth Fund (Class 2) American Funds ® – Growth-Income Fund (Class 2) American Funds ® – International Fund (Class 2) BlackRock Global Allocation V.I. Fund (Class III) Fidelity ® VIP Contrafund ® Portfolio (Service Class) Fidelity ® VIP Equity-Income Portfolio (Service Class) ING BlackRock Health Sciences Opportunities Portfolio (Class I) ING BlackRock Large Cap Growth Portfolio (Class I) ING Clarion Global Real Estate Portfolio (Class S) ING DFA World Equity Portfolio (Class I) 1 ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Franklin Templeton Founding Strategy Portfolio (Class I) 1 ING Global Perspectives Portfolio (Class I) 1 ING Global Resources Portfolio (Class I) ING Invesco Growth and Income Portfolio (Class S) 2 ING JPMorgan Emerging Markets Equity Portfolio (Class I) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING Large Cap Growth Portfolio (Class I) ING Large Cap Value Portfolio ING Limited Maturity Bond Portfolio (Class S) ING Liquid Assets Portfolio (Class S) ING MFS Total Return Portfolio (Class I) ING MFS Utilities Portfolio (Class S) ING Marsico Growth Portfolio (Class I) ING Multi-Manager Large Cap Core Portfolio (Class I) 3 ING PIMCO Total Return Bond Portfolio (Class I) ING Pioneer Mid Cap Value Portfolio (Class I) ING Retirement Growth Portfolio (Class I) 1 ING Retirement Moderate Growth Portfolio (Class I) 1 ING Retirement Moderate Portfolio (Class I) 1 ING T. Rowe Price Capital Appreciation Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio (Class I) ING T. Rowe Price International Stock Portfolio (Class I) ING U.S. Stock Index Portfolio (Class I) ING Baron Growth Portfolio (Class I) ING Columbia Small Cap Value II Portfolio (Class I) ING Global Bond Portfolio (Class S) ING Invesco Comstock Portfolio (Class I) 4 ING Invesco Equity and Income Portfolio (Class I) 5 ING JPMorgan Mid Cap Value Portfolio (Class I) ING Oppenheimer Global Portfolio (Class I) ING Pioneer High Yield Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap Growth Portfolio (Class I) ING Templeton Foreign Equity Portfolio (Class I) ING Balanced Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Index Plus LargeCap Portfolio (Class I) ING Index Plus MidCap Portfolio (Class I) ING Index Plus SmallCap Portfolio (Class I) ING International Index Portfolio (Class S) ING Russell TM Large Cap Growth Index Portfolio (Class I) ING Russell TM Large Cap Index Portfolio (Class I) ING Russell TM Large Cap Value Index Portfolio (Class I) ING Russell TM Mid Cap Growth Index Portfolio (Class I) ING Russell TM Small Cap Index Portfolio (Class I) ING Small Company Portfolio (Class S) ING U.S. Bond Index Portfolio (Class I) ING SmallCap Opportunities Portfolio (Class I) M Capital Appreciation Fund 6 M International Equity Fund 6 M Large Cap Growth Fund 6 M Large Cap Value Fund 6, 7 Neuberger Berman AMT Socially Responsive Portfolio ® (Class I) 1 This fund is structured as a “fund of funds.” See the Fund Fees and Expenses table on page 13 and the Fund of Funds section on page 36 for more information about “fund of funds.” 2 Prior to May 1, 2013, this fund was known as the ING Invesco Van Kampen Growth and Income Portfolio. 3 Prior to May 1, 2013, this fund was known as the ING Pioneer Fund Portfolio. 4 Prior to May 1, 2013, this fund was known as the ING Invesco Van Kampen Comstock Portfolio. 5 Prior to May 1, 2013, this fund was known as the ING Invesco Van Kampen Equity and Income Portfolio. 6 The M Funds are only available through broker/dealers associated with the M Financial Group. 7 Prior to May 1, 2013, this fund was known as the M Business Opportunity Value Fund. ING VUL-CV 17 See Appendix B to this prospectus for more information about the mutual funds available through the Separate Account, including information about each fund’s investment adviser/subadviser and investment objective. More detailed information about each fund, including information about their investment risks and fees and expenses, can be found in the fund’s current prospectus and Statement of Additional Information. You may obtain these documents by contacting us at our Customer Service Center. A mutual fund available through the Separate Account is not the same as a retail mutual fund with the same or similar name. Accordingly, the management, fees and expenses and performance of a fund available through the Separate Account is likely to differ from a similarly named retail mutual fund. Voting Privileges. We invest each Subaccount’s assets in shares of a corresponding mutual fund. We are the legal owner of the fund shares held in the Separate Account, and we have the right to vote on certain issues. Among other things, we may vote on issues described in the fund’s current prospectus or issues requiring a vote by shareholders under the 1940 Act. Even though we own the shares, we give you the opportunity to tell us how to vote the number of shares attributable to your policy. We count fractional shares. If you have a voting interest, we send you proxy material and a form on which to give us your voting instructions. Each fund share has the right to one vote. The votes of all fund shares are cast together on a collective basis, except on issues for which the interests of the funds differ. In these cases, voting is on a fund-by-fund basis. Examples of issues that require a fund-by-fund vote are changes in the fundamental investment policy of a particular fund or approval of an investment advisory agreement. We vote the shares in accordance with your instructions at meetings of the fund’s shareholders. We vote any fund shares that are not attributable to policies and any fund shares for which the owner does not give us instructions in the same proportion as we vote the shares for which we did receive voting instructions. This means that instructions from a small number of shareholders can determine the outcome of a vote. There is no minimum number of shares for which we must receive instructions before we vote the shares. We reserve the right to vote fund shares without getting instructions from policy owners if the federal securities laws, regulations or their interpretations change to allow this. You may instruct us only on matters relating to the funds corresponding to those Subaccounts in which you have invested assets as of the record date set by the fund’s Board for the shareholders meeting. We determine the number of fund shares in each Subaccount of your policy by dividing your Separate Account Value in that Subaccount by the net asset value of one share of the matching fund. ING VUL-CV 18 Right to Change the Separate Account. Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to our Separate Account with respect to some or all classes of policies: Change the investment objective; Offer additional Subaccounts that will invest in funds we find appropriate for policies we issue; Eliminate Subaccounts; Combine two or more Subaccounts; Close Subaccounts. We will notify you in advance by a supplement to this prospectus if we close a Subaccount. If a Subaccount is closed or otherwise is unavailable for new investment, unless you provide us with alternative allocation instructions, all future premiums directed to the Subaccount that was closed or is unavailable may be automatically allocated among the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available Subaccounts, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. See also the Transfers section of this prospectus, page 61, for information about making Subaccount allocation changes; Substitute a new mutual fund for a fund in which a Subaccount currently invests. A substitution may become necessary if, in our judgment: A fund no longer suits the purposes of your policy; There is a change in laws or regulations; There is a change in the fund’s investment objectives or restrictions; The fund is no longer available for investment; or Another reason we deem a substitution is appropriate. In the case of a substitution, the new mutual fund may have different fees and charges than the fund it replaced; Transfer assets related to your policy class to another Separate Account; Withdraw the Separate Account from registration under the 1940 Act; Operate the Separate Account as a management investment company under the 1940 Act; Cause one or more Subaccounts to invest in a mutual fund other than, or in addition to, the funds currently available; Stop selling the policy; End any employer or plan trustee agreement with us under the agreement’s terms; Limit or eliminate any voting rights for the Separate Account; or Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC and approved, if necessary, by the appropriate state insurance department(s). We will notify you of changes. If you wish to transfer the amount you have in the affected Subaccount to another Subaccount or to the Guaranteed Interest Division, you may do so free of charge. Just notify us at our Customer Service Center. ING VUL-CV 19 The Guaranteed Interest Division You may allocate all or a part of your Net Premium and transfer your Net Account Value into the Guaranteed Interest Division. We declare the interest rate that applies to all amounts in the Guaranteed Interest Division. Although the interest rate will change over time, the interest rate will never be less than 3.00%. Additionally, we guarantee that the interest rate will not change more frequently than every policy anniversary. Interest compounds daily at an effective annual rate that equals the declared rate. We credit interest to the Guaranteed Interest Division on a daily basis. We pay interest regardless of the actual investment performance of our general account. We bear all of the investment risk for the Guaranteed Interest Division. Your Guaranteed Interest Division Value equals the Net Premium you allocate to the Guaranteed Interest Division, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your Account Value. The Guaranteed Interest Division guarantees principal and is part of our general account. The general account supports our non-variable insurance and annuity obligations. We have not registered interests in the Guaranteed Interest Division under the Securities Act of 1933, as amended (“1933 Act”). Also, we have not registered the Guaranteed Interest Division or the general account as an investment company under the 1940 Act (because of exemptive and exclusionary provisions). This means that the general account, the Guaranteed Interest Division and interests in it are generally not subject to regulation under these Acts. All guarantees and benefits provided under the policy that are not related to the Separate Account are subject to the claims paying ability of the company and our general account. The SEC staff has not reviewed the disclosures in this prospectus relating to the general account and the Guaranteed Interest Division. These disclosures, however, may be subject to certain requirements of the federal securities law regarding accuracy and completeness of statements made. DETAILED INFORMATION ABOUT THE POLICY This prospectus describes our standard ING VUL-CV variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. ING VUL-CV 20 If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. We and our affiliates offer various other products with different features and terms than the policy offered through this prospectus and that may offer some or all of the same funds. These products have different benefits, fees and charges and may or may not better match your needs. Please note that some of the company’s management personnel and certain other employees may receive a portion of their employment compensation based on the amount of Account Value allocated to funds affiliated with ING. You should be aware that there may be alternative products available, and if you are interested in learning more about these other products, contact our Customer Service Center or your agent/registered representative. Underwriting We offer policies using full, simplified issue or guaranteed issue underwriting. On the fully underwritten application you will provide us with certain health and other necessary information. Upon receipt of an application, we will follow our underwriting procedures to determine whether the proposed insured person is insurable by us. Before we can make this determination, we may need to request and review medical examinations and other information about the proposed insured person. Through our underwriting process we also determine the risk class for the proposed insured person if the application is accepted. Risk class is based on such factors as the proposed insured person’s age, gender, health and occupation. Risk class will impact the cost of insurance rates you will pay and may also affect premiums and other policy fees, charges and benefits. We offer policies using simplified issue or guaranteed issue underwriting up to a preset amount of coverage with reduced evidence of insurability as compared to fully underwritten policies. More evidence of insurability is required for policies using full underwriting than simplified issue underwriting and even less evidence is required for policies using guaranteed issue underwriting. Simplified issue and guaranteed issue underwriting is available for policies covering certain individuals in group or sponsored arrangements. Eligibility requires that each proposed insured person: Is actively at work at least 30 hours per week performing normal duties; Has been currently employed and actively at work for the past 90 days and receive tax reporting through either a W-2 or K-1 form (not a 1099); Must answer certain health related questions and may be required to provide certain medical information; Must indicate tobacco use, type and frequency. Tobacco use includes use of any substance in the past 12 months that contains nicotine; and Must consent to be insured. ING VUL-CV 21 Policies using simplified issue or guaranteed issue underwriting are guaranteed issue policies. Whether a guaranteed issue policy will require simplified issue underwriting will depend on the nature of the individuals in the group or sponsored arrangement to be covered and such factors as the proposed insured person’s age and/or health and the amount of coverage. A proposed insured can be excluded from coverage based on, among other things, serious illness, hospitalization, employment status and/or citizenship. All guaranteed issue policies carry different mortality risks compared to policies that are fully underwritten, and the cost of insurance, policy charge and administrative charge may be greater for guaranteed issue policies than fully underwritten policies. A guaranteed issue policy’s fees and charges do not vary, however, depending on whether simplified issue and guaranteed issue underwriting is used. Generally, on a current basis, the overall charges are higher for a guaranteed issue policy than for a similar fully underwritten policy. This means that an insured person in a group or sponsored arrangement that uses guaranteed issue underwriting could get individual fully underwritten insurance coverage at a lower overall cost. We reserve the right to reject an application for any reason permitted by law. If an application is rejected, any premium received will be returned without interest. Purchasing a Policy To purchase a policy you must submit an application to us. On that application you will, among other things, select: The amount of your Target Death Benefit (which generally must be at least $50,000.00); Your initial death benefit option; The death benefit qualification test to apply to your policy (we may limit the amount of coverage we will issue on the life of the insured person when the cash value accumulation test is chosen); and Any riders or optional benefits. The “Policy Date” is the date coverage under the policy begins and is the date from which we measure policy years, policy months, policy anniversaries and the Monthly Processing Date. The “insured person” is the person on whose life we issue the policy, and the insured person generally can be no more than age 85 (70 for guaranteed issue policies) on the Policy Date. “Age” under the policy means the insured person’s age on the birthday nearest to the Policy Date. From time to time, we may accept an insured person who exceeds our normal maximum age limit. We will not unfairly discriminate in determining the maximum age at issue. All exceptions to our normal limits are dependent upon our ability to obtain acceptable reinsurance coverage for our risk with an older insured. We may also set a minimum age to issue a policy. ING VUL-CV 22 You may request that we back-date the policy up to six months to allow the insured person to give proof of a younger age for the purposes of your policy. Except for cash on delivery policies, we generally will not reissue a policy to change the Policy Date. Important Information About the Adjustable Term Insurance Rider. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. Working with your agent/registered representative, consider the factors described in the Adjustable Term Insurance Rider section of this prospectus, page 46, when deciding the appropriate usage of the Adjustable Term Insurance Rider for your particular situation. Premium Payments Premium payments are flexible and you may choose the amount and frequency of premium payments, within limits, including: We may refuse to accept any premium less than $25.00; You cannot pay additional premiums after age 121 (except amounts required to keep the policy from lapsing); We may refuse to accept any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code; We may refuse to accept any premium that would cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code without your prior written acknowledgement accepting your policy as a modified endowment contract; and We may refuse to accept any premium that does not comply with our anti- money laundering program. See Anti-Money Laundering, page 82. After we deduct the premium expense charge from your premium payments, we apply the Net Premium to your policy as described below. A premium payment is received by us when it is received at our offices. After you have paid your initial premium, we suggest you send payments directly to us, rather than through your agent/registered representative, to assure the earliest crediting date. Your initial premium must be sufficient to keep your policy in force from the Policy Date through the Investment Date. The “Investment Date” is the first date we apply the Net Premium to your policy. ING VUL-CV 23 Scheduled Premium. You may select your scheduled (planned) premium (within our limits) when you apply for your policy. The scheduled premium, shown in your policy schedule pages, is the amount you intend to pay over a certain time period. You may schedule premiums to be paid monthly, quarterly, semiannually or annually. Payment of the scheduled premium does not guarantee that your policy will not lapse, and you may need to pay additional premiums to keep your policy in force. You may receive premium reminder notices for the scheduled premium you selected. You are not required to pay the scheduled premium. You can change the amount of your scheduled premium within our minimum and maximum limits at any time. If you fail to pay your scheduled premium or if you change the amount of your scheduled premium, your policy performance will be affected. If you have an optional Guaranteed Death Benefit Rider, to keep the rider in force your scheduled premium should not be less than the guarantee period annual premium shown in your policy. See Guaranteed Death Benefit Riders, page 43. Unscheduled Premium Payments. Generally speaking, you may make unscheduled premium payments at any time, however: We may refuse to accept any premium less than $25.00; You cannot pay additional premiums after age 121 (except amounts required to keep the policy from lapsing); We may refuse to accept or limit the amount of an unscheduled premium payment if it would result in an increase in the amount of the Base Death Benefit required by the federal income tax law definition of life insurance. We may require satisfactory evidence that the insured person is insurable according to our normal underwriting rules for the applicable risk class and rating at the time that you make the unscheduled premium payment if the Base Death Benefit is increased due to an unscheduled premium payment; We may require satisfactory evidence that the insured person is insurable according to our normal underwriting rules for the applicable risk class and rating at the time that you make the unscheduled premium payment if an unscheduled premium payment will cause the net amount at risk to increase; We will return premium payments that would cause your policy to become a modified endowment contract, unless you have acknowledged in writing the new modified endowment contract status for your policy; and Our acceptance of an unscheduled premium payment may be subject to certain issue limitations and conditioned on the availability of reinsurance coverage. Satisfactory evidence of insurability may include receipt of an application and required medical information. ING VUL-CV 24 Target Premium. Target premium for each Segment of Stated Death Benefit is actuarially determined based on the age and gender of the insured person. The target premium is used to determine your premium expense charge and the sales compensation we pay. Payment of the target premium does not guarantee that your policy will not lapse, and you may need to pay additional premiums to keep your policy in force. You are not required to pay the target premium and there is no penalty for paying more or less. The target premium for each Segment of Stated Death Benefit under your policy is shown in your policy schedule pages. Target premium is not based on your scheduled premium. Premium Payments Affect Your Coverage. Unless you have an optional Guaranteed Death Benefit Rider, your coverage lasts only as long as you have a positive Net Account Value that is enough to pay the periodic fees and charges due each month. If you do not meet this requirement, your policy will enter a 61-day grace period and you must make a sufficient premium payment to keep your policy from lapsing. See Lapse, page 70. Allocation of Net Premium. Until the Investment Date when your initial Net Premium is allocated as described below, we hold premiums in a general suspense account. Premiums held in this suspense account do not earn interest. We apply the initial Net Premium to your policy on the Investment Date after all of the following conditions have been met: We receive the required initial premium; All issue requirements have been received by our Customer Service Center; and We approve your policy for issue. Amounts you designate for the Guaranteed Interest Division will be allocated to that division on the Investment Date. If your state requires return of your premium if you return your policy during the right to examine period, we initially invest amounts you have designated for the Subaccounts of the Separate Account in the Subaccount that invests in the ING Liquid Assets Portfolio. We later transfer these amounts from this Subaccount to the available Subaccounts that you have selected based on your most recent premium allocation instructions. This transfer occurs after the initial period, which is five days after the date we mailed your policy to you plus the length of your state’s right to examine period. If your state provides for return of your Account Value if you return your policy during the right to examine period (or provides no right to examine period), we allocate amounts you designated for the Subaccounts of the Separate Account directly into those Subaccounts. ING VUL-CV 25 All Net Premiums we receive after the initial period are allocated to your policy on the Valuation Date of their receipt in good order. We will allocate Net Premiums to the available Subaccounts using your most recent premium allocation instructions specified in percentages stated to the nearest tenth and totaling 100.00%. If your most recent premium allocation instructions includes a mutual fund that corresponds to a Subaccount that is closed to new investment (we will notify you in advance by a supplement to this prospectus if we close a Subaccount) or is otherwise unavailable, Net Premium received that would have been allocated to the Subaccount corresponding to the closed or otherwise unavailable mutual fund may be automatically allocated among the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See Lapse, page 70, for more information about how to keep your policy from lapsing. See also Reinstatement, page 71, for more information about how to put your policy back in force if it has lapsed. Right to Examine Period You have the right to examine your policy and return it to us for a refund (for any reason) within the period shown in the policy. The period during which you have this right is called the right to examine period and starts on the date you receive your policy. If you request a right to examine refund or return your policy to us within the right to examine period, we cancel it as of your Policy Date. If you cancel your policy during the right to examine period, you will receive a refund as determined by state law. Generally, there are two types of right to examine refunds: Refund of all premium we have received from you; or Refund of your Account Value plus a refund of all charges deducted. The type of right to examine refund that applies to you will be specified in your policy. The type of refund will affect the allocation of premiums received before the end of the right to examine period. See Allocation of Net Premium, page 25. Temporary Insurance If you apply and qualify, we may issue temporary insurance in an amount equal to the amount of Target Death Benefit for which you applied, up to $1,000,000.00, which includes other in-force coverage you have with us. ING VUL-CV 26 Temporary insurance coverage begins when all of the following events have occurred: You have completed and signed our temporary insurance coverage form; We have received and accepted a premium payment of at least your scheduled premium (selected on your application); and The necessary parts of the application are complete. Unless otherwise provided by state law, temporary insurance coverage ends on the earliest of: Five days after we mail the premium refund to the address on your application; Five days after we mail notice of termination to the address on your application; Your Policy Date; The date we refuse to issue a policy based on your application; or 90 days after you sign our temporary life insurance coverage form. There is no death benefit under the temporary insurance coverage if any of the following events occur: There is a material misrepresentation in your answers on the temporary insurance coverage form; There is a material misrepresentation in statements on your application; The person or persons intended to be insured die by suicide or self-inflicted injury; or The bank does not honor your premium check or authorized withdrawal. During the period of temporary insurance coverage your premium payments are held by us in a general suspense account until underwriting is completed and the policy is issued or the temporary insurance coverage otherwise ends. Premiums held in this suspense account do not earn interest and they are not allocated to the investment options available under the policy until a policy is issued. If a policy is not issued and temporary coverage ends, any premium received will be returned without interest. See Allocation of Net Premium, page 25. Fees and Charges We deduct fees and charges under the policy to compensate us for: Providing the insurance benefits of the policy (including any rider benefits); Administering the policy; Assuming certain risks in connection with the policy; and Incurring expenses in distributing the policy. The amount of a fee or charge may be more or less than the cost associated with the service or benefit. Accordingly, excess proceeds from one fee or charge may be used to make up a shortfall on another fee or charge, and we may earn a profit on one or more of these fees and charges. We may use any such profits for any proper corporate purpose, including, among other things, payment of sales expenses. ING VUL-CV 27 Transaction Fees and Charges We deduct the following transaction fees and charges from your Account Value each time you make certain transactions. Premium Expense Charge. We deduct a premium expense charge from each premium payment we receive. Premium Expense Premium Expense Charge for Amounts Charge for Amounts in Excess of Segment Year up to Target Premium Target Premium 1 9.00
